DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are cancelled. Claims 16 and 29 are amended. Claims 29 and 30 are withdrawn. Claims 16-28 are presently examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/2/2021 has been entered.

Specification
The use of the terms AeroZero (page 21, line 36), Pyrogel (page 21, line 37), SMAR (page 22, line 23) and Whatman (page 23, line 17), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Interpretation
Applicant’s special definitions of “radially outer”, “radially inner”, and “radial” have been noted and will be used wherever the terms appear in applicant’s claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, applicant’s specification redefines the term “radially outer” to mean a component that is located radially relatively further from the longitudinal axis than a second component (page 16, lines 9-13). However, the instant claim recites “radially outer” without referencing what component the fibre-reinforced aerogel is located radially outside of, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the fibre-reinforced 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416).

Regarding claim 16, Roudier discloses a smoking article having an aerosol forming substrate downstream (abstract) of a heat source [0062]. An airflow pathway allows air to be drawn through the article for inhalation by a user [0080]. A non combustible air impermeable disc separates the substrate and the heat source [0121]. A rear portion of the combustible heat source is circumscribed by a first heat conducting element [0124], which is in turn directly overlaid by a second heat conducting element [0126]. A heat insulating layer made from paper separates the two heat conducting elements [0025]. It is evident that the heat insulating layer is therefore located radially outer to the combustible heat source. Roudier does not explicitly disclose the heat insulating layer being a fiber reinforced aerogel.
Monsees teaches an electronic vaporization device having an insulating aerosol blanket comprising a fiber reinforced aerogel (column 1, lines 42-55).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insulation of Roudier with the aerogel insulation of Monsees. One would have been motivated to do so since Monsees teaches that fiber reinforced aerogels provide suitable insulation for electronic smoking articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 17, Roudier discloses that the heat insulating layer is part of a second heat conducting element [0046] that is located near the outside of the article ([0126], figure 1, reference numeral 30). A first heat conducting element is located between the second heat conducting element ([0124], figure 1, reference numeral 22) located apart from the airflow channel through the heat source [0122], figure 1, reference numeral 16).

Regarding claim 24, Roudier discloses that the barrier is a disc that abuts the rear face of the combustible carbonaceous heat source and the front face of the aerosol forming substrate [0121].

Regarding claim 25, Roudier discloses that the article has a circumferntial row of air inlets downstream of the combustible heat source ([0136], figure 2, reference numeral 52) that draw air into the aerosol forming substrate [0137] while the combustible heat source is isolated from the airflow pathway [0139].

Regarding claim 26, Roudier discloses that a central airflow channel is formed within the carbonaceous heat source and that a second barrier coating is provided on the inner surface of the central airflow channel ([0122], figure 1, reference numeral 16).

Regarding claim 27, Roudier discloses that the device has a first heat conducting element surrounding the heat source and a front portion of the aerosol forming substrate ([0124], figure 1, reference numeral 22) and a second heat conducting element located outside and overlaying the first heat conducting element ([0126], figure 1, reference numeral 30). The first heat conducting element is considered to meet the claim limitation of an additional layer.

Regarding claim 28, Roudier discloses that heat insulating layer is provided between the two heat conducting elements [0046]. The heat insulating layer overlays the first heat conducting element and is located radially outside of it, therefore meeting the claim limitations.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, and further in view of Potter (US 4,913,168).

Regarding claim 18, modified Roudier teaches all the claim limitations as set forth above. Roudier additionally discloses that the temperature is controlled to generating a sensorially acceptable aerosol [0005]. Modified Roudier does not explicitly teach a maximum temperature of the aerosol forming substrate.
Potter teaches a flavor delivery article in which flavors are volatilized at a temperature of between 70 °C and 200 °C (abstract) to avoid premature volatilization of flavorful components (column 5, lines 49-68, column 6, lines 1-2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controlled temperature of Roudier with the temperature range of Potter. One would have been motivated to do so since Potter teaches a temperature range that avoids premature volatilization of flavorful components.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, and further in view of McWilliams (US 4,365,135).

Regarding claim 19, modified Roudier teaches all the claim limitations as set forth above. Monsees additionally teaches that the aerogel is a silica aerogel (column 1, lines 42-55). Modified Roudier does not explicitly teach the aerogel comprising at least 20% by weight of fibrous material.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aerogel of modified Roudier with the composition of McWilliams. One would have been motivated to do so since McWilliams teaches an aerogel that resists cracking or chipping.

Regarding claim 22, modified Roudier teaches all the claim limitations as set forth above. Monsees additionally teaches that the aerogel is a silica aerogel (column 1, lines 42-55). Modified Roudier does not explicitly teach the aerogel comprising at least 20% by weight of fibrous material.
McWilliams teaches a silica aerosol insulation material (column 2, lines 29-36) having ceramic fiber reinforcements within it (column 2, lines 44-51). McWilliams additionally teaches that this aerogel resists cracking or chipping (column 2, lines 19-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aerogel of modified Roudier with the composition of McWilliams. One would have been motivated to do so since McWilliams teaches an aerogel that resists cracking or chipping.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, and further in view of Hughes (US 4,797,082).

Regarding claims 20 and 21, modified Roudier teaches all the claim limitations as set forth above. Roudier additionally discloses that the combustible heat source is cylindrical [0079] and that the insulating layer surrounds the heat source [0046]. Modified Roudier does not explicitly teach the aerogel comprising 20 to 70% by weight of fibrous material.
Hughes teaches shaped insulation that made in two halves that are designed to enclose a pipe (column 1, lines 9-16) having at least 40 by weight of silica and up to 50 by weight of a reinforcing fiber (column 5, lines 60-66). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aerogel of modified Roudier with the reinforcing fiber of Hughes. One would have been motivated to do so since Roudier discloses that the aerogel is formed into a tubular shape and Hughes teaches an aerosol that can be formed into a tubular shape. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, as evidenced by Aspen Aerogels (already of record).

Regarding claim 23, modified Roudier teaches all the claim limitations as set forth above. Monsees additionally teaches that the aerogel is Pyrogel 2250 flexible aerogel blanket (column 1, lines 42-55). Modified Roudier does not explicitly teach a thickness of the blanket.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the heat insulating layer is not a radially outer layer, (b) that Monsees teaches away from the proposed combination, and (c) that there is insufficient basis in the Roudier and Monsees to reach a conclusion of obviousness.
Regarding (a), applicant’s arguments do not address the finding that use of the term “radially outer” is indefinite since it does not specify to what the fibre reinforced aerogel is radially outer to.
Regarding (b), the Office action of 7/6/2021 did not ignore any of the arguments raised by applicant. It rather appears that applicant is misinterpreting the differing teachings of Roudier and Monsees as a teaching away. Applicant turns to the text of Monsees to show that, persuasively, that the aerogel of Monsees is used to retain heat within a vaporization chamber. Separately, Monsees also discloses that some polymers and ceramics are thermally insulating external materials with suitable durability. However, just because Monsees may fail to mention that aerogels are externally durable does not mean that such aerogels are unsuitable for such a use. For instance, Aspen Aerogels teaches that Pyrogel 2250 is easy to handle (page 1, top), which implies it is resistant to ordinary forces such as those exerted by a user on an electronic cigarette during use, and specifically shows that it can resist pressure from a finger (page 2, top). Furthermore, the base reference Roudier does not specifically limit the type of insulation used for the simple reason that Roudier does not even teach providing insulation on the external surface of the article, but rather between separate two heat conducting elements. Applicant’s arguments that Monsees teaches away from providing an external aerogel insulator are therefore irrelevant since there is no external aerogel insulator in the combination as set forth above.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) and MPEP § 2141 III. In this case, the results achieved by substituting the paper of Roudier for the aerogel of Monsees are predictable since both provide thermal insulation and can be wrapped around an object to be insulated, which satisfies both the Graham factual inquiries and the inquiries set forth by the Courts in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747